Exhibit INDEMNIFICATION AGREEMENT INDEMNIFICATION AGREEMENT, dated November , 2009, by and among Mediware Information Systems, Inc., a New York corporation (“Mediware”); Advantage Reimbursement, LLC, a Delaware limited liability company (“Advantage Reimbursement, LLC” and together with Mediware, the “Buyers”); Healthcare Automation, Inc., a Delaware corporation (“Healthcare Automation”); Advantage Reimbursement, Inc., a Massachusetts corporation (“Advantage Reimbursement, Inc.”); Kenneth J. Pereira (“Pereira”); and David A. Belhumeur (“Belhumeur”). R E C I T A L S A.
